Citation Nr: 0927833	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-07 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for psoriasis with 
psoriatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1948 to July 
1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Jurisdiction of the 
case was subsequently transferred to the RO in Newark, New 
Jersey.

This claim was remanded by the Board in July 2008 for 
additional development.

VA received additional evidence in support of the Veteran's 
appeal following the last supplemental statement of the case 
(SSOC) and recertification of the case to the Board; however, 
the Veteran's representative submitted a waiver of AOJ 
consideration in his June 2009 Appellant's Post-Remand Brief.  
38 C.F.R. § 20.1304 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Psoriasis with psoriatic arthritis is not the result of 
military service.


CONCLUSION OF LAW

Service connection for psoriasis with psoriatic arthritis is 
not warranted.  38 U.S.C.A. §§ 1110, 1112(a), 1131, 1137 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA provided the Veteran with VCAA required notice regarding 
his service connection claim, in correspondence sent in March 
2004, September 2004, November 2005, and April 2007.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his service 
connection claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  T

The April 2007 letter provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities under consideration, pursuant to 
the recent holding in the Dingess decision.  The November 
2005 letter told him to send any pertinent evidence in his 
possession.

The only deficiency with regard to notice in this case is 
that some portions of the VCAA notice were received following 
the initial adjudication of the claim.  However, this timing 
deficiency was cured by readjudication of the claim in an 
April 2009 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his service 
connection claim.  38 U.S.C.A. § 5103A (West 2002).  The 
information and evidence associated with the claims file 
consist of the Veteran's service treatment records and VA and 
private medical treatment records.  

Over the course of the appeal, the Veteran identified several 
sources for medical evidence, including a U.S. Naval 
Hospital, VA outpatient centers, and several private 
physicians.  The RO sought to obtain the records from all of 
the identified sources and their efforts are documented in 
the claims file.  Those records which were obtainable are 
associated with the claims file.  

In August 2008, the Naval Hospital reported that there were 
no available records for the Veteran at that facility.  The 
Veteran was also informed in writing and by telephone 
contact, of those physicians that were either deceased or 
retired (and thus whose records were unavailable), in order 
that he might provide alternative sources of those records if 
possible.  The Veteran was also afforded VA examinations.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004); see Caluza v Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of "continuity of symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layman is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Lay testimony is, however, competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim for service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21. 
Vet. App. 303 (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Analysis

The Veteran contends that psoriasis and psoriatic arthritis 
were diagnosed and treated during active duty service, and 
that they continued after discharge.  

The Veteran's service treatment records do not reflect 
complaints of skin problems nor do they show treatment for 
psoriasis with psoriatic arthritis.  A June 1952 separation 
examination shows no defects were seen on the Veteran's skin.  
Arthritis was not diagnosed.  The record shows that his 
principal duty during service was as an instrumental 
musician.

Post-service medical evidence includes private and VA 
outpatient treatment records from 1981 to the 2008 reflect 
diagnoses and treatment for psoriasis and psoriatic 
arthritis; but contain no indication of the etiology of the 
conditions.  Of note is a June 1981 summary of treatment from 
a private rheumatologist (Dr. Fernandez-Herlihy) which 
included a diagnosis of psoriasis and psoriatic arthritis.  
Dr.  Fernandez-Herlihy did not comment on etiology.  An 
outpatient treatment log from the VA Lahey Clinic shows the 
Veteran had a dermatology visit in February 1984; the details 
of treatment are not shown.  

An April 2004 letter from the Associated Dermatologists of 
Monmouth, P.C. indicates that the Veteran was treated at that 
facility in July 1995.  The July 1995 clinical notes show a 
diagnosis of psoriasis, present for 15 years.  A May 2003 
private medical record from Dr. Kuflik shows treatment for 
psoriasis, present for 20 years.  In an October 2008 letter 
of correspondence, Dr. Najmey, a private rheumatologist, 
stated that the Veteran had been under his care for psoriasis 
and psoriatic arthritis since October 2007.

The Veteran underwent VA dermatology and rheumatology 
examinations in February 2009.  At the dermatology 
examination, the Veteran reported that he first developed 
skin lesions in 1951, during military service.  These lesions 
primarily affected his scalp and arm and were treated with 
topical lotion.  He stated that with additional treatment 
after service, the lesions improved, but they later 
progressed to include other areas of his body.  He reported 
that his skin problem had been chronic since onset.  

Following the clinical examination, which confirmed a 
diagnosis of psoriasis as described by the Veteran, the 
examiner opined that the current psoriasis was "less likely 
related to military service."  The rationale was that 
private medical records revealed the Veteran had informed 
private physicians that his psoriasis had been present for 
only 15 years, which was not within the timeframe of his 
military service.

At the VA rheumatology examination, the Veteran again 
reported that the onset of his psoriasis was during military 
service.  Upon physical examination, the examiner confirmed a 
psoriatic-like rash on both elbows.  The examiner also 
observed bony enlargement of the right hand, fifth and third 
proximal interphalangeal joints (PIPJ); the left fifth PIPJ; 
and the right knee.  The left knee was swollen, cool and 
without enlargement.  The right ankle was slightly swollen, 
non-tender and had a full range of motion.  

The examiner stated that in reviewing the claims file, he 
found no evidence of treatment for psoriasis in service.  He 
noted that private medical records in the file showed 
findings of psoriatic arthritis; but that his current X-rays 
of the bilateral hands, feet and knees only showed 
degenerative joint disease of the noted joints, without any 
evidence of psoriatic arthritis.  Therefore, he opined that 
there is no evidence of psoriatic arthritis by X-ray and most 
likely, the Veteran does not have psoriatic arthritis, but 
rather has psoriasis and degenerative joint disease in 
several of his joints.

Turing to the merits of the claim, the Board notes that the 
Veteran has a current diagnosis of psoriasis as indicated by 
VA and private medical records and the February 2009 VA 
dermatologist's findings.  The Veteran also has a diagnosis 
of psoriatic arthritis as established by his private 
rheumatologist, Dr. Najmey, in his October 2008 report.  
Thus, a current disability has been demonstrated.

The Veteran maintains that his psoriasis with psoriatic 
arthritis, first manifested in service and that he was 
treated at the Portsmouth Naval Medical Center in 1952.  
The evidence in the claims file does not substantiate his 
report of onset of the disorders in service.  Service 
treatment records are negative for diagnosis or treatment of 
the disorders and the Veteran's skin was normal at discharge, 
in June 1952.  Also, the Naval Medical Center at Portsmouth, 
Virginia indicates that there are no records showing the 
Veteran was treated at that facility.  

The Veteran further maintains that the disorders continued to 
manifest after service and he continued to receive medical 
treatment.  His statements may be interpreted as reporting a 
continuity of symptomatology.  While he is certainly 
competent to report visible and readily perceivable symptoms 
such of a skin condition and joint pain after service, and a 
contemporaneous diagnosis, his testimony must be weighed 
against the objective evidence and his earlier statements.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  

The available evidence fails to substantiate the Veteran's 
report continuity of symptoms since service.  

In this regard, the objective record shows no complaint or 
treatment for any skin disorder, including psoriasis, or 
psoriatic arthritis until June 1981.  This timeframe is 
consistent with the Veteran's statements to private 
physicians in 1995 and 2003, specifically that the onset of 
psoriasis was sometime in the early to mid 1980s.  Also, the 
absence of any clinical evidence for more than 30 years after 
service is another factor that weighs against a finding of 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, No. 
2008-7112 (Fed. Cir. Jul. 22, 2009).  

His current report of onset in service with a continuity of 
symptomatology thereafter, contradicts previous statements to 
private physicians; and his reports of arthritis in service 
would not appear to be consistent with his duties as a 
musician.  Given the contemporaneous record and his earlier 
statements, his recent reports of a continuity of 
symptomatology are not credible.  

The private treatment records contain no opinion attributing 
the claimed disabilities to service and actually indicate 
that they had their onset some time after service.  The VA 
examinations yielded negative opinions.

The examiner's opinion is considered competent and probative.  
The examiner reviewed the claims file and based his opinion 
on the comprehensive review of the claims file, clinical 
examination of the Veteran, and in particular, the Veteran's 
report of symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (A medical opinion based solely on the absence of 
documentation in the record is inadequate; an examiner must 
take into account a veteran's reports of injuries and 
symptoms).  The Veteran reported to private physicians that 
the initial onset of psoriasis with psoriatic arthritis was 
many years after service.  Thus, the examiner's opinion is 
probative as there is a factual predicate in the record to 
support his conclusion.  See Miller v. West, 11 Vet. App. 
345, 348 (1998).  There is no other competent medical opinion 
of record to contradict this opinion.  

As the evidence does not demonstrate the onset of arthritis 
in service or within one year after separation from service, 
service connection may not be presumed.  Cf. 38 U.S.C.A. 
§ 1112(a); 38 C.F.R. § 3.307, 3.309.  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for psoriasis 
with psoriatic arthritis have not been met.  The 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. at 55-57 (1990).  


ORDER

Service connection for psoriasis with psoriatic arthritis is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


